Citation Nr: 0936262	
Decision Date: 09/24/09    Archive Date: 10/02/09

DOCKET NO.  05-41 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for residuals of a 
Penicillin reaction, to include loss of sense of smell 
(anosmia).

REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Dylan R. Kytola, Associate Counsel


INTRODUCTION

The Veteran had active duty military service from December 
1958 to November 1960.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from a February 2005 
rating determination by the Regional Office (RO) of the 
Department of Veterans Affairs (VA) in Wichita, KS.

In his September 2009 Informal Hearing Presentation, the 
Veteran's representative asserts that the Veteran should be 
service-connected for a chronic sinus disorder.  This claim 
is therefore REFERRED to the RO for consideration.


FINDING OF FACT

The Veteran does not suffer from a residual disability, 
including anosmia, as a result of an adverse reaction to 
Penicillin, nor is anosmia otherwise related to the Veteran's 
active duty service.


CONCLUSION OF LAW

Anosmia was not incurred in or aggravated by the Veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1131, 1137, 
5107(b) (West 2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2008).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the Veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A November 2003 
letter expressly told him to provide any relevant evidence in 
his possession.  See Pelegrini II, 18 Vet. App. at 120.  

After careful review of the claims folder, the Board finds 
that the November 2003 letter partially satisfied the 
remaining duty to notify provisions.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this regard, the November 2003 letter 
advised the Veteran what information and evidence was needed 
to substantiate the claim decided herein.  The letter also 
requested that he provide enough information for the RO to 
request records from any sources of information and evidence 
identified by the Veteran, as well as what information and 
evidence would be obtained by VA, namely, records such as 
medical records, employment records, and records from other 
Federal agencies.  

The Board observes that the November 2003 letter was sent to 
the Veteran prior to the February 2005 rating decision.  The 
VCAA notice with respect to the elements addressed in this 
letter was therefore timely.  See Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  A December 2008 letter provided this notice to the 
Veteran.  Although VCAA notice in accordance with Dingess was 
sent after the initial adjudication of the Veteran's 
claim, the Board finds this error nonprejudicial to the 
Veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, the notice provided in the December 
2008 letter fully complied with the requirements of 38 U.S.C. 
§ 5103(a), 38 C.F.R. § 3.159(b), and Dingess, supra, and 
after the notice was provided the case was readjudicated and 
an August 2009 supplemental statement of the case was 
provided to the Veteran.  See Pelegrini II, supra; Mayfield 
v. Nicholson, 20 Vet. App. 537 (2006) (a (supplemental) 
statement of the case that complies with all applicable due 
process and notification requirements constitutes a 
readjudication decision).

The Board finds that VA has also fulfilled its duty to assist 
the Veteran in making reasonable efforts to identify and 
obtain relevant records in support of the Veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2008).  In this regard, 
the Veteran's service treatment records are associated with 
the claims folder, as are all relevant post-service treatment 
records and Social Security Administration records.  The 
Veteran has not identified any additional relevant, 
outstanding records that need to be obtained before deciding 
his claim.  Finally, the Veteran was afforded a VA 
examination with respect to all of the issues decided herein.

Finally, the Board notes that this case was remanded in 
December 2008 to provide the Veteran with proper notice and a 
VA examination.  Since proper notice was given in December 
2008, and since the Board finds the April 2009 VA examination 
to be adequate, the Board concludes that all remand 
directives have been complied with, in accordance with 
Stegall v. West, 11 Vet. App. 268 (1998).

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the Veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.



II. Analysis

In this case, the Veteran asserts that he currently suffers 
from anosmia as a result of an adverse reaction to Penicillin 
he suffered during service.

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2008).  That an injury occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity. 38 C.F.R. § 3.303(b).   Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Initially, the Board notes that the evidence of record 
supports the Veteran's assertion that he suffers from 
anosmia.  A treatment record from January 1990 provides a 
medical diagnosis for anosmia, as does the Veteran's April 
2009 VA examination report.  Further, the Board finds that 
the Veteran is competent to provide his own diagnosis 
regarding his sense of smell, since such a conclusion does 
not require special medical knowledge.  See Layno Brown, 6 
Vet. App. 465, 469 (1994) (stating that a witness is 
competent to testify based on his senses- that which is 
hearing, felt, seen, smelled, or tasted); cf. Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992) (stating that 
laypersons are not competent to offer medical opinions).    

However, while the evidence demonstrates that the Veteran 
currently suffers from anosmia, the Board finds that anosmia 
is not related to his military service, including an adverse 
Penicillin reaction.  Although it is clear the Veteran was 
treated with Penicillin during service, chronic anosmia was 
not diagnosed during service.  

Further, the Board finds that a preponderance of the evidence 
is against a finding that the Veteran's current anosmia is 
related to service.   In reaching this conclusion, the Board 
relies primarily upon the April 2009 VA examination.  In his 
report, the examiner stated that it is less likely than not 
that the Veteran's anosmia is related to Penicillin use.  
Specifically, he noted that the Veteran did not complain of 
an inability to smell until many weeks after the he was given 
Penicillin.  Further, he noted that current medical 
literature does not support a finding that Penicillin causes 
anosmia.  He opined that rather, given the Veteran's medical 
history, it is more likely that his anosmia is attributable 
to a chronic nasal condition or upper respiratory infections.  
The examiner noted that these are the most common causes of 
anosmia.

The Board has considered a note dated in August 2003 from the 
Veteran's private physician noting that Penicillin can cause 
loss of smell.  However, the Board affords this opinion 
little weight when compared to the April 2009 VA examination 
because it is speculative in nature and is not grounded in 
the unique circumstances of this case.  

Finally, the Board acknowledges the Veteran's statements that 
his anosmia is related to a Penicillin reaction.  However, as 
a layperson, the Veteran is not competent to draw such a 
conclusion.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992) (stating that laypersons are not competent to offer 
medical opinions).  

The Board has also considered the Veteran's representative's 
assertion that anosmia could be attributed to the Veteran's 
mental condition.  However, the competent evidence of record 
does not offer even an indication of such a link.  On the 
contrary, the April 2009 VA examiner stated that a 
psychiatric basis is not suspected.

The Board also notes that service treatment records indicate 
the main reaction the Veteran suffered during service as a 
result of his Penicillin use was urticaria.  However, since 
the Veteran has not demonstrated a residual chronic urticaria 
disability, service connection for urticaria is not 
warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) (ruling that the existence of a current disability is 
a valid requirement for a claim of service connection).

In conclusion, although the evidence demonstrates that the 
Veteran currently suffers from anosmia, the Board finds that 
a preponderance of the competent evidence is against a 
finding that the Veteran currently suffers from anosmia, or 
any other residual disability, as a result of his in-service 
use of Penicillin.  Further, the Board finds that anosmia is 
not otherwise related to service.  Since a preponderance of 
the evidence is against the Veteran's claim, the "benefit of 
the doubt rule" does not apply and the Veteran's claim must 
be denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Entitlement to service connection for residuals of a 
Penicillin reaction, including anosmia, is denied.


____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


